Citation Nr: 1603449	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hand disability.  

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The Veteran testified at a hearing before the undersigned in August 2013.  A transcript is of record. 

The Board remanded this case in December 2013.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current right hand degenerative joint disease is etiologically related to an in-service injury.

2.  The most probative evidence of record demonstrates that the Veteran does not have a current right shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hand degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

As the claim for service connection for a right hand disorder is granted, any deficiency with respect to VA's duty and assist concerning that claim is not prejudicial.  Concerning the claim for service connection for a right shoulder disorder, an October 2011 letter provided all notice required under the VCAA.  It notified him of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied.  

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  The Veteran testified that he had been treated by Dr. Sargeant; however, he has not submitted (or authorized VA to try to obtain on his behalf) any treatment records from this doctor.  See VA Letter to the Veteran, dated January 2, 2104.

An adequate VA examination was also performed, and medical opinion provided, in January 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history, set forth the findings made on examination, and provided an explanation in support of the conclusion reached that is specific and clear, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in August 2013.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and although the Veteran indicated at the hearing that he received private treatment from Dr. Sargeant for his right shoulder condition, he did not provide any private treatment records after given the opportunity, specifically, the Board left the record open for 60 days to provide him an opportunity to obtain and submit these records; however, no records were received.  Thus, there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including gathering additional VA medical records and arranging for a VA examination, and again providing the Veteran an opportunity to submit (or authorize VA to try to obtain on his behalf) his treatment records from Dr. Sargeant.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.  

The Board remanded this claim in December 2013 to obtain additional VA and private treatment records and to afford the Veteran a VA examination.  All of these actions have been accomplished, to the extent possible.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II. Analysis

The Veteran claims entitlement to service connection for a right hand and a right shoulder disability.  Specifically, he contends that while on active duty, he fell from a vehicle and landed on his right hand and shoulder as stated in his August 2013 hearing testimony.  For the following reasons, the Board finds that service connection is established for his right hand disability, but not for a right shoulder disability.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including degenerative joint disease, a form or arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Turning to the evidence, a November 2011 X-ray showed degenerative arthritis in the Veteran's right hand in multiple joints including advanced degenerative arthritis in the metacarpophalangeal joint of the right thumb and mild degenerative change in the radiocarpal compartment.  Then in January 2014, a VA examiner diagnosed the Veteran with right hand DJD after an in-person examination and a review of the Veteran's claims file.  Therefore, because the Veteran has DJD in his right hand, the current disability element of service connection is satisfied.  Holton v. Shinseki, 557 F.3d 1366; Shedden v. Principi, 381 F.3d 1166-67.

Under the second service connection element, there must be evidence of a relevant disease or injury incurred in or aggravated by active service.  Holton, 557 F.3d at 1366.  The Veteran stated in his August 2013 hearing testimony that in October or November 1964 he was in the process of dismounting a vehicle with a pack on and fell onto his right hand injuring it.  He further stated that he sought treatment for the injury at the base hospital where, according to the Veteran, medical personnel braced his hand, wrapped it, and pulled the bone back into place.  He also noted that he has had problems with his right hand since the in-service fall.  

The Veteran related a similar story regarding his right hand injury to the VA examiner in January 2014.  He stated that he was on a training exercise in the 1960s when he fell from a large truck injuring his right hand.  After falling and the hand swelling, he went to a medic where they treated it with a wrap and instructed him to rest.  The examiner noted that the Veteran got over the swelling and the initial pain but since then, the thumb has been intermittently painful and the Veteran has some weakness in his grip now.  

Although the service treatment records (STRs) do not show that the Veteran was treated for a right hand injury in-service, the Veteran's lay statements constitute competent and credible lay evidence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the in-service element of service connection is satisfied.  

The Board finds a nexus between the Veteran's right hand DJD and his active military service.  As noted above, he was afforded a VA examination in January 2014.  The VA examiner stated that although the STRs were silent regarding treatment of an injury to his right thumb in service, it was possible that the fall the Veteran described could cause arthritis.  The examiner went on to state that it was her opinion that the Veteran's right thumb osteoarthritis was at least as likely as not caused by military service.  Due to the favorable nexus opinion provided by the VA examiner and the Veteran's lay testimony both to the VA examiner and at the hearing relating his in-service fall as the cause of his current right hand DJD, the Board finds that the nexus element of service connection is satisfied.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that his current right hand DJD is related to an in-service accident.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Therefore, service connection for a right hand DJD is granted.

Turing to the evidence regarding the Veteran's claim for a right shoulder disability, during the pendency of this claim there is no competent or credible evidence of pathology of the right shoulder.  

The Veteran sought treatment at VA for radiating pain in his right shoulder in October 2012.  He complained of pain in the right side of his neck radiating down to his shoulder and down his right arm into his hand for several years.  At the time of examination in October 2012, the Veteran reported pain was increasing for no identifiable reason.  He also noticed that the pain was worse when he moved his arm or hand or when lying on his right side in bed.  The pain did improve with resting and when he massaged his hand.  The Veteran also reported tingling in all fingers and on both the front and back of his hands.  The examiner noted there was significant weakness but the Veteran's grip was limited by pain.  An MRI was performed and spinal cord compression was present.  The examiner stated that the right hand and arm pain was likely due to his cervical spine DJD or degenerative disc disease with radicular symptoms.  

The Veteran testified at his August 2013 hearing that he injured his shoulder during the in-service fall when he injured his right hand.  He further stated that he never sought treatment for his right shoulder pain while in-service because he was focused on performing his duty.  The Veteran testified that he first received treatment for his shoulder pain in 2000 or 2002 from a private medical provider, Dr. Sargeant, and that he has had symptoms ever since.  However, as explained above, he has not submitted (or authorized VA to try to obtain on his behalf) any treatment records showing that he has a current disorder of the right shoulder.  See VA Letter to the Veteran, dated January 2, 2104.

The January 2014 VA examiner also reviewed the Veteran's claims file and performed an in-person examination on his right shoulder.  After review, the January 2014 VA examiner stated that the Veteran's right shoulder pain is caused by his nonservice-connected cervical spine condition.  During his examination, the Veteran stated that his right shoulder began to bother him about ten years prior to the examination, approximately 2004.  The Veteran stated that his doctor told him "he probably had a pinched nerve in his neck," and that now, he has a constant ache in his shoulder accompanied by a "heavy feeling."  The examiner opined that the Veteran's cervical spine condition causes pain and weakness to radiate down the right arm to the hand, ultimately concluding that the Veteran does not have a current right shoulder disability.  

After review of the medical evidence and the Veteran's testimony, the Board finds that the Veteran does not have a current right shoulder disability.  Both the January 2014 examiner and the October 2012 VA medical provider noted that the his right shoulder pain is a result of his cervical spine condition compressing his spinal cord causing pain and weakness to radiate to his right arm and right hand.  The January 2014 examiner concluded that the Veteran does not have a current right shoulder disability.  The foregoing medical statements were also supported by diagnostic testing as well as in-person examinations.  Moreover, these impressions represent the informed opinions of medical professionals and therefore are highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records).  

Although the Veteran has symptoms involving the right shoulder, such symptoms alone, without evidence of underlying pathology, do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board has considered the Veteran's assertion that he has a current right shoulder disorder; however, the Board finds the informed medical opinions of two separate medical providers more probative.  Further, whether his stated shoulder symptoms represent an underlying right shoulder pathology is a question that is inherently medical in nature.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, the Veteran's assertion that that his symptoms represent an underlying right shoulder pathology is not competent.

In summary, there is no competent evidence showing that the Veteran has a current, diagnosed right shoulder disorder.  Rather, the competent medical evidence shows that he does not have a current right shoulder disability.  Without competent evidence of a right shoulder disability there is no valid claim of service connection for such disability.  See  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that 'Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability,' and that '[i]n the absence of proof of present disability there can be no valid claim') (citation omitted).  Thus, the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right shoulder disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the right hand is granted.  

Entitlement to service connection for a right shoulder disorder is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


